Ingraham, J. (dissenting):
The relief' demanded in this case is for a perpetual injunction “ enjoining and restraining the defendants, the -officers under their and each of their commands and their and each of their agents and servants, from maintaining such alleged post within the plaintiff’s place of business and upon the plaintiff’s premises, to wit, Ho. 1626 Broadway, in the borough of Manhattan, city of Hew York, and also from keeping,'stationing and maintaining within the plaintiff’s said place of business and upon the said premises any of his officers, under their and each of their commands, against plaintiff’s will, or to otherwise continue to oppress, harass' and annoy this plaintiff, and trespass upon the said premises occupied by him; ” and to recover the sum of $1,000 damages.
Upon this complaint, an injunction during the pendency of the action was granted, after notice to the defendants, by which the defendants and eacli of them, individually, and as police commissioner of the city of Hew York, and - as captain of the Twenty-second police precinct, in the police department of the city of Hew York, respectively, the officers under the command of each of said' defendants, their and each of their agents, servants and employees, “ are enjoined and restrained from maintaining and stationing policemen or police officers within the' premises leased and occupied by the plaintiff herein, at Ho. 1626 Broadway, in the Borough of Manhattan, City of Hew York, and also from keeping, stationing and maintaining within the said premises, and in th^ halls and in the doorways leading thereto, any of the officers under *174the command of either of said, defendants,' against the will of this, plaintiff, , or-otherwise to unlawfully- oppress this plaintiff, and persons in liis employ, .and customers and persons desiring to do business with tiiis plaintiff, and persons lawfully entering upon said premises léased and occupied by tlie plaintiff herein, of from unlawfully trespassing upon said premises.” - ' .
Temporary injunctions are regulated by the Code bf Civil Procedure, and to justify a temporary injunction in this case, it must appear fro in the complaint that the plaintiff “ demands and is-en titled to a judgment against the defendant, restraining the commission or continuance of an act, the commission or continuance of which, during the pendency of the action, would produce injury,to the plaintiff.” (Code Civ. Proc. § 603.) To justify the court’s granting’ a temporary injunction, therefore, it must appear from the complaint that' the . plaintiff would be entitled to a judgment permanently enjoining the defendants from doing, the acts complained- of. The defendants are police officers, charged with the duty of enforcing the law, preventing the commission of crime and arresting those who have violated tlie Jaw. .In the case of Stevens v. McAdoo (112 App. Div. 458) I stated the reason why, in my opinion, a court of equity has no. jurisdiction to grant an injunction, and merely wish to state additional considerations in support of the view there expressed. The plaintiff alleges that he has not committed a crime and that the business which he conducts upon the premises described in the ' complaint .is lawful. Based upon-that allegation lie asks that the police be restrained from visiting his premises or interfering with his customers. ( The plaintiff’s, right to relief is, therefore, based Upon the allegation that tlie business which he-conducts is a lawful business and that lié has not committed a crime. He furnishes n,o assurance that the place will not in the .future be used for criminal purposes,-and if he obtains the permanent injunction asked for, lie-will be at. liberty to conduct any business on ■ these premises free from police interference. Is this a question of equitable- cognizance? The police are further enjoined from unlawfully oppressing the plaintiff and- "persons lawfully entering the premises leased atíd occupied by the’ plaintiff, of from unlawfully trespassing upon said-premisés. It does not appear who are to determine whát is ‘^lawful oppression ” and what is “unlawful oppression,-” of what is *175lawful or unlawful' trespass. The court is authorized to enjoin the commission Or continuance, of an act by the defendants. If. is, I think, for the court to determine what acts are unlawful, and then restrain the defendants, from doing the Unlawful acts; The whole foundation for the claim that a court of equity should interfere is necessarily based upon.the statement of the plaintiff that"he is innocent of any criminal act, and that the business which he carries oil is not prohibited by law, and on that allegation the police officers are restrained from interfering with him in the conduct of this business or otherwise unlawfully oppressing the plaintiff and persons in his employ, and customers and persons desiring to do business with the plaintiff. The question is whether this is a case of equitable cognizance, and that was. the precise question presented to the Court of Appeals in Davis v. American Society, etc. (75 N. Y. 362), Iii that case the president of the defendant went to the plaintiffs’ place of 'business and announced to their employees that they must discontinue slaughtering hogs by the methods then used, and thereupon arrested one of the plaintiffs and one of their employees.for alleged cruelty to animals, and threatened that he would return in one week,
, and if he then found the plaintiffs or others carrying on said business in the same way, he would arrest all persons engaged in it and stop the business as often as he found the plaintiffs conducting it in that way. Upon tlíe trial the plaintiffs gave positive evidence tending to show that they did not practice' cruelty upon the hogs slaughtered, and that they would be damaged . by the interference of the defendant ;• but the court there expressly held that the case •made by the pleadings and proof was not one of equitable cognizance. The court refused to determine whether .the plaintiffs, were, as matter of fact, guilty .of violating the law, but determined the question solely upon the ground that in such a case it was not one of equitable cognizance.-
The plaintiff claims in this case that the police officers were guilty of a trespass upon his property. But, if so, he has his remedy by an action for damages against all of those who are guilty of or responsible for the trespass, and the plaintiff in the complaint asks for damages for what is claimed to be an illegal and unlawful trespass. Where the acts complained of are committed by a police officer engagéd in the performance of. his duty in the suppression of *176crime, equity has no jurisdiction to determiné the question as to whether or not a crime was committed, or whether or not the business claimed to be criminal should be supervised or oppressed by the police. If the defendants, as police officers, can be thus restrained from supervising the plaintiff’s business and investigating the question as to whether crime has or has not been committed upon the premises, it must be because a court of equity lias power, to determine whether or not a person has or has not been guilty of a crime and is subject to arrest, and it is that question which a court of equity has no jurisdiction to determine. As I am convinced that the complaint states no cause of action, and that the plaintiff cannot upon the trial succeed in obtaining an injunction, the court has no power, under the provisions of the Co'de of Civil Procedure, to grant an injunction pending the final judgment. ' -
I think the order appealed' from should be reversed and the motion for an injunction denied.